   Case 19-20116      Doc 27     Filed 04/04/19 Entered 04/04/19 16:24:26   Desc Main
                                   Document     Page 1 of 3


Bradley T. Hunsicker (Wyo. Bar 7-4579)
MARKUS WILLIAMS YOUNG & HUNSICKER, LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: 307-778-8178
bhunsicker@markuswilliams.com

Jeffrey M. Eilender (pro hac vice)
Bradley J. Nash (pro hac vice)
Joshua D. Wurtzel (pro hac vice)
SCHLAM STONE & DOLAN LLP
26 Broadway
New York, NY 10004
Telephone: (212) 344-5400
Facsimile: (212) 344-7677
jeilender@schlamstone.com
bnash@schlamstone.com
jwurtzel@schlamstone.com
Attorneys for Creditors CWT Canada II Limited Partnership
and Resource Recovery Corporation

                       UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF WYOMING

 In Re:                                              Case No. 19-20116
                                                     Chapter 7
 DENNIS MEYER DANZIK,
 xxx-xx-1786

 Debtor.



                    CWT PARTIES’ WITNESS AND EXHIBIT LIST

          Creditors CWT Canada II Limited Partnership (“CWT Canada”) and Resource

Recovery Corporation (“RRC”) (the “CWT Parties”), by and through their counsel, hereby

designate the following exhibits and witnesses who may testify at the April 11, 2019

hearing on the Debtor’s Request to Continue the Automatic Stay [Doc. 11] and the CWT

Parties’ objection thereto.



{Z0265624/1 }                                    1
   Case 19-20116         Doc 27    Filed 04/04/19 Entered 04/04/19 16:24:26       Desc Main
                                     Document     Page 2 of 3


          WITNESSES

                1. Dennis Danzik

                2. Any other witness designated by the debtor or another party.

                3. Any other witness required for rebuttal and/or impeachment.

          EXHIBITS

                1. Any other exhibit designated by the debtor or another party.

                2. Any other exhibit necessary for rebuttal and/or impeachment.

          Dated: Cheyenne, Wyoming
          April 4, 2019
                                                 Respectively submitted,
                                                 CWT Canada II Limited Partnership and
                                                 Resource Recovery Corporation, Creditors
                                                 and Movants

                                                 By: /s/ Bradley T. Hunsicker
                                                 Bradley T. Hunsicker, #7-4579
                                                 MARKUS WILLIAMS YOUNG &
                                                 HUNSICKER LLC
                                                 106 East Lincolnway, Suite 300
                                                 Cheyenne, WY 82001
                                                 Telephone: (307) 778-8178
                                                 Facsimile: (307) 638-1975
                                                 E-Mail: bhunsicker@markuswilliams.com

                                                 Attorneys for Creditors CWT Canada II
                                                 Limited Partnership and Resource Recovery
                                                 Corporation

                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on April 4, 2019,
electronically, via the Court’s CM/ECF system upon the following parties who have
entered their appearance in the above-captioned matter.


{Z0265624/1 }                                    2
   Case 19-20116   Doc 27   Filed 04/04/19 Entered 04/04/19 16:24:26   Desc Main
                              Document     Page 3 of 3


 Ken McCartney
 The Law Offices of Ken McCartney, P.C.
 P.O. Box 1364
 Cheyenne, WY 82003
 bnkrpcyrep@aol.com
 Attorney for Debtor

                                      /s/ Bradley T. Hunsicker
                                      Bradley T. Hunsicker




{Z0265624/1 }                             3
